Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s response filed on 11/17/2021 overcomes the previously raised claim objections and 112b rejections. Additionally, applicant’s amendment to the independent claim 1 overcomes the prior art, thus placing the application in condition for allowance.

Allowable Subject Matter
Claims 1-11 (11 claims total) are allowed.
The following is an examiner’s statement of reasons for allowance: 

Similar to what was stated in the previous Office Action, the closest prior art are Park (US 9,435,248), Lee (US 2016/0003125), Freudenberg (DE 19632533), Becker (EP 2713083), Gonzalez (US 4,425,935), Dunkl-Jacobs (US 9,657,764) and Thybo (US 10,151,517). Park, Lee, Freudenberg and Becker teaches of various examples of coolant control valves used in temperature control of various portions of an internal combustion engine similar to applicant’s general invention. In particular, Park and Freudenberg teaches of examples in which the rotary valve member comprises a cylindrical/main valve and sliding disk/sub-valve similar to applicant's invention. Notice that at least Parks fails to show the particular structure the second port (12) and the aperture Gonzalez, Dunkl-Jacobs and Thybo teaches of various examples of sliding disk valve similar to the key feature of the sub-valve (30) of the claimed invention. Gonzalez teaches of an embodiment of a sliding disk valve wherein the aperture is crescent shaped which aids in preventing excessive sensitivity of flow control by restricting the maximum flow. Dunkl-Jacobs and Thybo teaches other embodiments of a sliding disk valve wherein the fixed/second port and the rotary aperture have different shapes (multiple openings with a rib in between, triangular shaped, tear-drop shape, etc.) similar to a key feature of the claimed invention. However, notice that Gonzalez, Dunkl-Jacobs and Thybo fails to show the feature of the second port having a first open section (12a) connected to be continuously opened to an inside of the housing to allow cooling water to flow continuously through the second port as claimed. As such, the closest prior art fails to disclose or render obvious without impermissible hindsight the particular structure and function of the flow control valve apparatus having the housing (10), the plurality of flow ports (11-15), the first port (11), the second port (12) with the first open section (12a) and the second open section (12b), the main valve (20) and the sub-valve (30) in combination with all the limitations as claimed in claims 1-11 and as shown in at least Figs. 2-4 and 7 of the application. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David Colon-Morales, whose telephone number 571-270-1741 and fax number is 571-270-2741.  The examiner can normally be reached on Monday-Friday (7:30AM-3:30PM EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone. Craig Schneider can be reached at 571-272-3607 or Mary McManmon can be reached at 571-272-6007 or Kenneth Rinehart can be reached at 571-272-4881.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.